 In the Matter of THE PARAFFINE COMPANIES INC.andINTERNATIONALLONGSHOREMEN'S & WAREHOUSEMEN'S UNION, LOCAL 1-6In the Matter of THE PARAFFINE COMPANIES INC.andWOODWORK-ERS UNION, LOCAL No. 263, UNITED FURNITURE WORKERS OFAMERCIA, CIOCases Nos.R-1921 and R-1922AMENDMENT TO DIRECTION OF ELECTIONSAugust 5, 1940On July 22, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections In theabove-entitled proceeding.' , The Board stated therein that it would"withdraw from the ballot the name of Local 1137 if within 5 daysafter the receipt of this Decision and Direction of Elections it notifiesthe Regional Director for the Twentieth Region that it desires suchwithdrawal."On July 25, 1940, Local 1137 notified the RegionalDirector that it desires such withdrawal.The Board hereby amends its Direction of Elections by strikingtherefrom the words "whether they desire to be represented by Wood-worker's Union, Local No. 263, United Furniture Workers of Amer-ica,C. I. 0., or by United Brotherhood of Carpenters and Joiners ofAmerica, Box Makers Local 1137, for the purposes of collective bar-,gaining, or by neither" and by substituting therefor the words"whether or not they desire to be represented by Woodworker'sUnion, Local No. 263 United Furniture Workers of America, C. I. 0.,for the purposes of collective bargaining."MR. WILLIAM M. LEISERSON tookno part in the considerationofthe above Amendment to Direction of Elections.125 N. L R B 752.26 N. L. R. B., No. 14.132